United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 08-1579
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the Eastern
                                          * District of Missouri.
Charlton Watson,                          *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: September 4, 2009
                                 Filed: September 11, 2009
                                  ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Charlton Watson pleaded guilty to possessing with intent to distribute cocaine
base (crack), in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(iii); and being a felon in
possession of firearms, in violation of 18 U.S.C. § 922(g)(1). The district court1 found
that Watson was a career offender under U.S.S.G. § 4B1.1, and sentenced him below
the applicable Guidelines range to 216 months in prison and 5 years of supervised
release. On appeal, his counsel has moved to withdraw and filed a brief under Anders



      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
v. California, 386 U.S. 738 (1967), arguing that the sentence was unreasonable.
Watson has filed a pro se brief, also arguing that the sentence was unreasonable.

        We review the imposition of sentences under a deferential abuse-of-discretion
standard, first ensuring that the district court committed no significant procedural
error, and then considering the substantive reasonableness of the sentence. See United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (citing Gall v. United
States, 128 S. Ct. 586, 597 (2007)). We find no abuse of discretion here. We note in
particular the district court’s consideration of 18 U.S.C. § 3553(a) and discussion of
the specific factors on which it relied to impose a sentence below the advisory
Guidelines range. See United States v. Stults, No. 08-3183, 2009 WL 2476695, at *13
(8th Cir. Aug. 14, 2009) (where record reflects district court made individualized
assessment based on facts presented, specifically addressing defendant’s proffered
information in its consideration of sentencing factors, sentence is not unreasonable).

        After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues for appeal. Accordingly, the judgment
is affirmed. We also grant counsel’s motion to withdraw, and we deny Watson’s
motion for new counsel.
                     __________________________________




                                         -2-